Citation Nr: 1007426	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  09-12 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than March 13, 1998, 
for the grant of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to June 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for PTSD, effective March 13, 1998.  In 
August 2003, the Veteran filed a notice of disagreement with 
the effective date assigned.  A statement of the case was 
issued in March 2009 and a substantive appeal was received in 
March 2009.  The Veteran testified at a Board hearing in 
September 2009.


FINDINGS OF FACT

1.  In July 1994, the Veteran filed a claim of entitlement to 
service connection for PTSD.

2.  In a January 1995 rating decision, issued to the Veteran 
in February 1995, the RO denied entitlement to service 
connection for PTSD; the Veteran did not file a notice of 
disagreement.

3. On March 13, 1998, VA received a communication from the 
Veteran requesting that his claim of entitlement to service 
connection for PTSD be reopened.

4.  There is no communication submitted prior to March 13, 
1998 that could be construed as an informal claim of service 
connection for PTSD. 

5.  Entitlement to service connection for PTSD did not arise 
until competent evidence, dated subsequent to March 13, 1998, 
corroborated the Veteran's claimed stressors.  


CONCLUSIONS OF LAW

1.  The January 1995 rating decision, which denied 
entitlement to service connection for PTSD is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  The criteria for an effective date prior to March 13, 
1998, for the award of service connection for PTSD, have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.157, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Initially, the Board notes that since the issue of 
entitlement to an earlier effective date for the grant of 
service connection for PTSD is a downstream issue from that 
of service connection (for which a VCAA letter was duly sent 
in June 2001), another VCAA notice is not required.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the Court 
has also determined that the statutory scheme does not 
require another VCAA notice letter in a case such as this 
where the Veteran was furnished proper VCAA notice with 
regard to the claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  

In Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. 5103(a), notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See also Hartman v. 
Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  

The June 2001 letter with regard to his claim of service 
connection for PTSD, effectively notified the Veteran of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 
(Feb. 24, 2004).  In any event, a VCAA notice was issued to 
the Veteran in September 2006, with regard to his claim for 
an earlier effective date.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of 
either notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains service 
treatment records, the Veteran's original claim for 
compensation, and other relevant documents pertaining to his 
effective date claim.  There is no indication of relevant, 
outstanding records which would support the Veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue of entitlement to an earlier effective date.

Criteria & Analysis

The RO has assigned an effective date of March 13, 1998, for 
the award of service connection for PTSD.  The effective date 
assigned corresponds to the actual date of receipt by the RO 
of the Veteran's informal application to reopen his claim of 
service connection for PTSD.  The Veteran asserts, however, 
that he is entitled to an earlier effective date of July 12, 
1994, as he filed an initial claim of service connection for 
PTSD on such date.

The Board notes that the assignment of effective dates of 
awards is generally governed by 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400.  Except as otherwise provided, the effective 
date of an evaluation and an award of pension, compensation 
or dependency and indemnity compensation based on an original 
claim or a claim reopened after final disallowance, or a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
C.F.R. § 3.400.

When there is a final denial of a claim, and new and material 
evidence is subsequently received, the effective date of the 
award of compensation is date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  38 C.F.R. § 
3.155.

On July 12, 1994, the Veteran filed a formal claim of service 
connection for PTSD.  The Veteran underwent a December 1994 
VA examination in which PTSD was diagnosed, and submitted 
responses to a VA PTSD questionnaire.  In a January 1995 
rating decision, the RO denied entitlement to service 
connection for PTSD.  The RO acknowledged the diagnosis of 
PTSD; however, stated that there was no evidence to 
corroborate the Veteran's claimed stressors and he had 
provided insufficient information to allow for attempted 
corroboration.  Such rating decision was issued to the 
Veteran in February 1995.  The Veteran did not file a notice 
of disagreement.  

On March 18, 1996, the Veteran filed an informal claim to 
reopen entitlement to service connection for PTSD.  In April 
1996, the RO issued correspondence to the Veteran informing 
him that PTSD could only be reopened with more specific 
details, pertaining to his alleged in-service stressors.  The 
Veteran did not respond to such correspondence, and did not 
submit any evidence in support of his claim to reopen.  Thus, 
his claim was deemed abandoned.  38 C.F.R. § 3.158.

On March 13, 1998, the Veteran filed an informal claim to 
reopen entitlement to service connection for PTSD.  He 
submitted a copy of the responses to the PTSD questionnaire 
which was previously of record.  In an August 1998 rating 
decision, the RO determined that new and material evidence 
had not been received to reopen the claim.  The Veteran filed 
an appeal to the Board.  While the Board determined in March 
2000 that new and material evidence had not been received to 
reopen the claim, such decision was vacated in December 2000.  
38 C.F.R. § 20.904.  In January 2001, the Veteran testified 
at a hearing before the Board.  In March 2001, the Board 
remanded the issue of whether new and material evidence had 
been received to reopen the claim of entitlement to service 
connection for PTSD.  In April 2002, the service department 
provided information tending to corroborate the Veteran's 
claimed stressors and a subsequent VA examination resulted in 
a diagnosis of PTSD based on the claimed stressors.  Prior to 
recertification to the Board, in a January 2003 rating 
decision, the RO granted service connection for PTSD, 
effective March 13, 1998.

The Veteran's communication received by VA on March 13, 1998, 
constituted a claim to reopen since there was a prior final 
disallowance of his claim in January 1995 (issued in February 
1995).  The assigned effective date of March 13, 1998, 
corresponds to the date of receipt of the Veteran's request 
to reopen.  

At the Board hearing, the Veteran essentially contended that 
if the RO had been more specific with the evidence necessary 
to support his original claim, then his claim would have been 
granted in 1994.  Initially, the Board notes that at the time 
the Veteran filed his initial claim for compensation, the 
VCAA was not in effect.  Irrespective of the RO's duty to 
notify and assist the Veteran, however, such argument cannot 
circumvent the effective date statutory provisions.  See 
38 C.F.R. § 3.400.  As an appeal was not filed with the 
January 1995 rating decision, such decision is final.  The 
remaining way the Veteran could attempt to overcome the 
finality of the January 1995 decision in an attempt to gain 
an earlier effective date, is to request a revision of that 
decision based on clear and unmistakable error (CUE).  See 38 
U.S.C.A. § 5109A(a) ("a decision by the Secretary . . . is 
subject to revision on the grounds of clear and unmistakable 
error.  If evidence establishes the error, the prior decision 
shall be reversed or revised.").  

Since the January 1995 RO decision is final, the decision is 
not subject to revision in the absence of CUE in the 
decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. Nicholson, 
20 Vet. App. 296 (2006) (finding that only a request for 
revision based on CUE could result in the assignment of an 
effective date earlier than the date of a final decision).  
However, CUE in the prior RO decision has not been alleged 
and is not before the Board.  The claim that complete 
development was not accomplished at the time of the 1995 
decision is not a valid CUE claim.  Such a breach does not 
amount to an error in fact or law, but, rather, may result in 
an incomplete record.  In Cook v. Principi, 318 F. 3d 1334 
(Fed. Cir. 2002), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that a breach of a 
duty to assist cannot constitute CUE.  Also in Cook, the 
Federal Circuit, citing Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994) noted that a CUE claim is an attack on a prior 
judgment that asserts an incorrect application of law or 
fact, and that an incomplete record, factually correct in all 
other respects, is not CUE.  

Based on the above, the earliest date of receipt of a 
reopened claim of service connection for PTSD is March 13, 
1998, the date the RO received the Veteran's request to 
reopen his claim.  In reaching this decision, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not for application in this case because the 
preponderance of the evidence is against the assignment of an 
earlier effective date.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an effective date earlier than March 13, 1998 
for the grant of service connection for PTSD is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


